UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 7/31/2013 ITEM 1. REPORT TO STOCKHOLDERS JULY 31, 2013 Annual Report to Shareholders DWS Large Cap Focus Growth Fund Contents 4 Letter to Shareholders 5 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Information About Your Fund's Expenses 33 Tax Information 34 Summary of Management Fee Evaluation by Independent Fee Consultant 38 Board Members and Officers 43 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Douglas Beck, CFA President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. Investment Strategy The fund invests in large U.S. companies that are similar in size to the companies in the Russell 1000® Growth Index. (As of August 31, 2013, the Russell 1000 Growth Index had a median market capitalization of $7.3 billion.) During the 12-month period ended July 31, 2013, DWS Large Cap Focus Growth Fund returned 16.61%, compared with the Russell 1000 Growth Index return of 21.64% and the Morningstar Large Growth Funds average return of 23.26%. A number of factors affected the performance of equity markets overall. In the fall of 2012, ongoing concerns over the European sovereign debt problem, along with political uncertainty surrounding the U.S. presidential election and the "fiscal cliff," took their toll on stock prices. But by mid-November 2012, positive U.S. economic reports, including rising employment and improved consumer spending and business capital expenditure, had bolstered equities. Early in 2013, monetary support by the U.S. Federal Reserve Board (the Fed), solid corporate earnings and continued easing measures by a number of central banks worldwide outweighed worries over stalled U.S. fiscal reform, and large-cap stocks performed strongly. Elsewhere, Japan's stock market staged its strongest rally since the fourth quarter of 2010, as robust gains were driven by monetary easing and improved economic statistics in Japan. In the second quarter of 2013, U.S. equities rallied despite mixed economic data and fears of a premature Fed exit from its quantitative easing program, while global equities, as represented by the MSCI All-Country World Index, lost ground for the first time in the previous 12 months. It was also reported during the second quarter that the annual rate of new U.S. home sales had hit a 64-month high, and home prices were increasing at their fastest rate since 2006. Overall, much of the market's rally over the past 12 months came from expanding stock price valuations rather than from significant earnings growth. For the period, large-cap value stocks as measured by the Russell 1000® Value Index, significantly outperformed large-cap growth stocks, as measured by the Russell 1000 Growth Index. "Strong balance sheets and reasonable expectations regarding earnings growth for public companies — along with relatively attractive valuations for equities compared with other asset classes — should be supportive of stock prices over the coming months." The technology sector, which represents approximately 30% of the benchmark, posted the weakest performance within the Russell 1000 Growth Index. Early in the period ending July 31, 2013, defensive, yield-oriented stocks led the way, but the more cyclical areas of consumer discretionary and industrials outperformed over the full 12 months. Health care was the top-performing benchmark sector, benefiting from its mix of defensive characteristics and growth prospects. Ten Largest Equity Holdings at July 31, 2013 (46.2% of Net Assets) 1. Google, Inc. Provides a Web-based search engine for the Internet 7.1% 2. NIKE, Inc. Designs, develops and markets athletic footwear, apparel, equipment and accessory products 6.2% 3. Oracle Corp. Provider of database management software 5.4% 4. Comcast Corp. Developer, manager and operator of hybrid fiber-coaxial broadband cable communications networks 4.4% 5. Visa, Inc. Operates a retail electronic payments network and manages global financial services 4.3% 6. Whole Foods Market, Inc. Operator of natural food supermarket chain 4.2% 7. Ecolab, Inc. Provider of commercial cleansing, sanitizing and maintenance services 3.9% 8. Gilead Sciences, Inc. Developer of nucleotide pharmaceuticals 3.6% 9. Celgene Corp. A global biopharmaceutical company 3.6% 10. Costco Wholesale Corp. Operator of wholesale warehouse stores 3.5% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 43 for contact information. Positive Contributors to Fund Performance For the 12-month period ending July 31, 2013, sector allocation added to performance, with an overweight to health care the largest contributor. Underweights to telecommunication services and consumer staples also helped performance as these two sectors were the second and third worst-performing benchmark segments over the period. Stock selection in health care added most to relative return, as the fund's position in the biotechnology firm Celgene Corp. posted gains on investor expectations of reaccelerating sales and earnings growth from new-drug approvals by the FDA and an improved outlook for several of Celgene's currently marketed medications. In addition, holdings in another biotechnology company, Gilead Sciences, Inc., surged on positive news regarding the company's potentially game-changing medication for hepatitis C, complementing its already strong HIV drug franchise. Negative Contributors to Fund Performance Stock selection within the technology sector accounted for nearly all of the fund's underperformance relative to the benchmark over the past 12 months ended July 31, 2013, and our overweight to Apple, Inc.* represented the largest individual detractor. While we had reduced the fund's holdings in the stock several times during 2012 based on the rise of prominent competitors, we did not trim the position fast enough, as Apple — despite its continuing strong growth prospects — has endured significant share price declines in recent months as investors worried that the company's market share would continue to shrink. Other technology positions that detracted from returns included Oracle Corp. and EMC Corp., both of which were hurt by delays in corporate capital spending. Stock selection in the consumer discretionary sector was also subtractive. * Not held in the portfolio as of July 31, 2013. Outlook and Positioning In the coming months, the Fed is expected to taper its monetary stimulus, but remain accommodative overall by maintaining very low short-term interest rates. However, we may see a gradual increase in longer-term rates. Despite uncertainty concerning the timing of Fed actions, we expect the global economy to accelerate during the second half of this year. Additionally, strong balance sheets and reasonable expectations regarding earnings growth for public companies — along with relatively attractive valuations for equities compared with other asset classes — should be supportive of stock prices over the coming months. At the same time, we would not be surprised by a near-term pause for equities: the U.S. stock market has experienced only one 5% pullback since November 2012, compared to the historical average of four such pullbacks each year. Portfolio Management Team Owen Fitzpatrick, CFA, Managing Director Lead Manager of the fund. Joined the fund in 2009. • Joined Deutsche Asset & Wealth Management in 2009. • Prior to joining Deutsche Asset & Wealth Management, Managing Director of Deutsche Bank Private Wealth Management, head of US Equity Strategy, manager of the US large cap core, value and growth portfolios, member of the US Investment Committee and head of the Equity Strategy Group. • Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank in 1995, managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously served as a portfolio manager at Manufacturer's Hanover Trust Company. • BA and MBA, Fordham University. Brendan O'Neill, CFA, Director Portfolio Manager of the fund. Joined the fund in 2007. • Joined Deutsche Asset & Wealth Management in 2000. • Equity Research Analyst covering the financial services sector from 2001-2009. • Previously served as a member of the Large Cap Core Equity team. • BA, Queens College, CUNY; MS, Zicklin School of Business, Baruch College. Thomas M. Hynes, Jr., CFA, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management in 1995, served in DB Private Wealth Management from 1995-2004; served as US equity portfolio manager at Citigroup Asset Management from 2004-2007; rejoined Deutsche Asset & Wealth Management in 2007. • Portfolio manager for US Large Cap Equity: New York. • BS, Fordham University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 1000 Growth Index tracks those stocks in the Russell 1000® Index with higher price-to-book ratios and higher forecasted-growth values. The MSCI All-Country World Index tracks the performance of 45 countries comprising 24 developed and 21 emerging markets. The Russell 1000 Value Index tracks the performance of those Russell 1000 Index stocks with lower price-to-book ratios and lower forecasted growth values. The Russell 1000 Growth Index, the Russell 1000 Value Index and the MSCI All-Country World Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. The Morningstar Large Growth Funds category includes funds that focus on the stocks of companies in rapidly expanding industries and that are projected to grow faster than other large-cap stocks. Sovereign debt is debt that is issued by a national government. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy government securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. Lower interest rates are paid on new bonds issued to replace existing bonds that have matured. With lower borrowing costs, the central banks hope consumers will be encouraged to spend more, thus helping the overall economy, and improving the balance sheets for the companies providing the goods and services on which consumers are spending their money. Consumer discretionary is the sector of the economy that includes companies (such as apparel and automobile companies) that sell nonessential goods and services. Overweight means a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or stock. The consumer staples sector represents companies that produce essential items such as food, beverages and household items. Performance Summary July 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/13 Unadjusted for Sales Charge 16.61% 5.60% 6.13% Adjusted for the Maximum Sales Charge (max 5.75% load) 9.91% 4.36% 5.50% Russell 1000® Growth Index† 21.64% 9.01% 7.69% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/13 Unadjusted for Sales Charge 15.74% 4.77% 5.31% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 12.74% 4.60% 5.31% Russell 1000® Growth Index† 21.64% 9.01% 7.69% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/13 Unadjusted for Sales Charge 15.75% 4.82% 5.33% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 15.75% 4.82% 5.33% Russell 1000® Growth Index† 21.64% 9.01% 7.69% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/13 No Sales Charges 16.89% 5.83% 6.38% Russell 1000® Growth Index† 21.64% 9.01% 7.69% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/13 No Sales Charges 16.90% 6.00% 6.56% Russell 1000® Growth Index† 21.64% 9.01% 7.69% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2012 are 1.26%, 2.13%, 2.00%, 1.04% and 0.96% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended July 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000 Index that have higher price-to-book ratios and higher forecasted growth values. Russell 1000® Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Class A Class B Class C Class S Institutional Class Net Asset Value 7/31/13 $ 7/31/12 $ Distribution Information as of 7/31/13 Income Dividends, Twelve Months $ $
